Title: From Alexander Hamilton to Adam Hoops, 25 July 1799
From: Hamilton, Alexander
To: Hoops, Adam, Jr.


          
            Sir,
            N. York July 25th. 1799
          
          The apothecary who furnished the enclosed medicines &c. of mentioned specified in the bill inclosed, informs me that he cannot get paid for it them without your certificate which he says you refuse. I request you will let me know the circumstances and your reason for withholding your sanction. or approbation of the demand.
          With great consideration &c &c
          Major Hoops—
        